DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 9/24/21.  As directed by the amendment, claims 1, 2, 5, 6 and 7 have been amended; claim 3, 4, 8 and 9 has been cancelled.  Claims 1, 2, 5, 6 and 7 are pending in this application.  

Its noted the applicant has not included Claim 10 in the claims submitted in the reply of 9/24/21, therefore claim 10 is presently withdrawn from examination.

Claim Objections

Claim 1 is objected to because of the following informalities:  “…an outer shell including a plurality of holes on its surface…;“…an inner shell including a plurality of holes on its surface…”.    Its recommended the applicant change “its” to:  “….on a surface of the outer shell….”, and, the same for “…an inner shell including a plurality of holes on its surface…”, to “….on a surface of the inner shell….”  for further clarity.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5, 6, 7 are rejected under 35 U..C. 103 as being unpatentable over Stone US 20170303622 A1 (herein after Stone) in view of Weber US 8955169 B2 (herein after Weber).
Regarding claim 1, Stone discloses safety helmet (Abstract, 800, as seen in annotated Figure 8 and 31B) for protecting a person from impacts (paragraph 0002) during sports activities (paragraph 0017, as seen in annotated Figure 8 and 31B), the safety helmet (as seen in annotated Figure 8A-C and 31B) comprising: an outer shell (as seen in annotated Figure 8 and 31B); an inner shell (as seen in annotated Figure 8 and 31B) and having an interior (as seen in annotated Figure 8 and 31B) and a head opening for inserting a head of the person into the interior of the inner shell (as seen in annotated Figure 8 and 31B); and wherein the impact attenuators and the holes in the outer shell and inner shell are configured to accommodate impacts (paragraph 0107) by enabling adjustment of the position of the impact attenuators about the surface of the outer shell and the inner shell (paragraph 0017, paragraph 0159, 0160).
.

[AltContent: arrow][AltContent: textbox (An interior.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Safety helmet for protecting a person from impacts during sports activities.)][AltContent: textbox (The safety helmet.)]
    PNG
    media_image1.png
    446
    427
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A head opening for inserting a head of the person into the interior of the inner shell. )][AltContent: arrow][AltContent: textbox (An inner shell. )][AltContent: arrow][AltContent: textbox (An outer shell.)]
    PNG
    media_image2.png
    590
    454
    media_image2.png
    Greyscale

However, Stone does not specifically disclose an outer shell including holes on its surface; an inner shell including a plurality of holes on its surface a plurality of impact attenuators coupled to inner shell; and a plurality of impact attenuators supports the outer shell and the inner shell in spaced apart relation, wherein each impact attenuator comprises; a stabilizer coupled to each of said plurality of said resilient pins, a plurality of resilient pins that include a protrusion end and an opposed flat stub end, wherein the a plurality of holes in said outer shell and inner shell are each dimensioned and configured to receive only the protrusion end of said resilient pins for coupling said impact attenuators to said inner shell and outer shell.  

Weber teaches  an outer shell (as seen in annotated Figures 3, 8, 9 and 17) including holes on its surface (as seen in annotated Figures 3, 8, 9 and 17); an inner shell (as seen in annotated Figures 3, 8, 9 and 17) including a plurality of holes on its surface (as seen in annotated Figures 3, 8, 9 and 17), a plurality of impact attenuators (as seen in annotated Figures 3, 8, 9 and 17) coupled to inner shell (as seen in annotated Figures 3, 8, 9 and 17); and a plurality of impact attenuators (as seen in annotated Figures 3, 8, 9 and 17) supports the outer shell (as seen in annotated Figures 3, 8, 9 and 17) and the inner shell (as seen in annotated Figures 3, 8, 9 and 17) in spaced apart relation (as seen in annotated Figures 3, 8, 9 and 17), wherein each impact attenuator comprises; a stabilizer (as seen in annotated Figures 3, 8, 9 and 17) coupled to each of said plurality of said resilient pins (as seen in annotated Figures 3, 8, 9 and 17), a plurality of resilient pins (as seen in annotated Figures 3, 8, 9 and 17) that include a protrusion end (as seen in annotated Figures 3, 8, 9 and 17) and an opposed flat stub end (as seen in annotated Figures 3, 8, 9 and 17), wherein the a plurality of holes in said outer shell (as seen in annotated Figures 3, 8, 9 and 17) and inner shell are each dimensioned and configured to receive only the protrusion end of said resilient pins (as seen in annotated Figures 3, 8, 9 and 17) for coupling said impact attenuators to said inner shell and outer shell (as seen in annotated Figures 3, 8, 9 and 17).





















[AltContent: textbox (Holes in inner shell.)][AltContent: textbox (Outer shell)][AltContent: textbox (Protrusion end)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Flange)][AltContent: arrow][AltContent: textbox (Flat stub end)][AltContent: arrow][AltContent: textbox (Holes in outer shell)][AltContent: arrow][AltContent: textbox (Inner shell)][AltContent: arrow][AltContent: textbox (Resilient pins)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Impact attenuators)]
    PNG
    media_image3.png
    460
    440
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    557
    344
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Openings)][AltContent: textbox (Lattice structure)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Impact attenuators)][AltContent: arrow][AltContent: textbox (Stabilizer)]
    PNG
    media_image5.png
    529
    437
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Impact attenuators)][AltContent: arrow][AltContent: textbox (Outer shell)][AltContent: arrow][AltContent: textbox (Inner shell)]
    PNG
    media_image6.png
    468
    406
    media_image6.png
    Greyscale


Stone is analogous art to the claimed invention as it relates to protective helmets.  Weber is analogous art to the claimed invention in that it provides resilient impact attenuators that allow for movement between the outer and inner layers. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the outer and inner shells of Stone, with the impact attenuator lattice structure, as taught by Weber in order to form a protective helmet where the inner and outer shell move independently with impact attenuators connecting the shells in specific locations.  The substitution of an impact attenuating structure for another would be a simple substitution of one known element for another to obtain predictable results, an improved impact attenuation capability in a protective helmet where the inner and outer shell move independently but are connected together via the impact attenuators.

Regarding claim 2, the modified safety helmet of the combined references discloses wherein said resilient pins (paragraph 0169, 0170 of Weber) of said impact attenuators (as seen in annotated Figures 3, 8, 9 and 17 of Weber) further comprise at least one outwardly projecting flange (as seen in annotated Figures 3, 8, 9 and 17 of Weber) between the protrusion end (as seen in annotated Figures 3, 8, 9 and 17 of Weber) and the opposed flat stub end (as seen in annotated Figures 3, 8, 9 and 17 of Weber) wherein said stabilizer (as seen in annotated Figures 3, 8, 9 and 17 of Weber) is coupled to said pins at the at least one of said outwardly projecting flanges (as seen in annotated Figures 3, 8, 9 and 17 of Weber).
Regarding claim 5, the modified safety helmet of the combined references discloses wherein each said stabilizer (as seen in annotated Figures 3, 8, 9 and 17 of Weber) includes openings (as seen in annotated Figures 3, 8, 9 and 17 of Weber) projecting into the stabilizer to accommodate elastic deformation of the stabilizer when subjected to an impact to the safety helmet (Col 10, lines 54-67 of Weber).
Regarding claim 6, the modified safety helmet of the combined references discloses wherein each said stabilizer (as seen in annotated Figures 3, 8, 9 and 17 of Weber) comprises a lattice structure (as seen in annotated Figures 3, 8, 9 and 17 of Weber) including openings (as seen in annotated Figures 3, 8, 9 and 17 of Weber) and solid members (as seen in annotated Figures 3, 8, 9 and 17 of Weber), and the openings projecting into the stabilizer (as seen in annotated Figures 3, 8, 9 and 17 of Weber) alternate with solid members of the lattice structure (as seen in annotated Figures 3, 8, 9 and 17 of Weber).
Regarding claim 7, the modified safety helmet of the combined references discloses wherein each said stabilizer (paragraph 0107, 0011 of Stone) is configured to engage up to eight said pins.
While Stone is silent to a stabilizer configured to engage a plurality of up to 8 pins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the amount of pins needed to make the desired impact absorbing structures that are capable of  undergoing deformation (e.g., buckling) when subjected to forces from a sufficiently strong impact force in a desired manner (MPEP § 2144). Further, it is not considered novel to discover the optimum or workable ranges by inventive experimentation (MPEP $716.02(d)). 


Arguments
It is noted that the Applicant has not provided arguments in the amendments submitted on 9/24/21.  The search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732